 1 MCGREGOR W. SCOTT
   United States Attorney
 2 JOSEPH B. FRUEH
   Assistant United States Attorney
 3 501 I Street, Suite 10-100
   Sacramento, CA 95814
 4 E-mail:      joseph.frueh@usdoj.gov
   Telephone: (916) 554-2702
 5 Facsimile: (916) 554-2900

 6 Attorneys for Defendants

 7

 8

 9                                IN THE UNITED STATES DISTRICT COURT

10                                   EASTERN DISTRICT OF CALIFORNIA

11

12   ISSAM ELIE KNICKERBOCKER,                            Case No. 1:16-cv-01811-DAD-JLT

13                                  Plaintiff,            [PROPOSED] ORDER GRANTING IN PART
                                                          DEFENDANTS’ EX PARTE APPLICATION
14                           v.                           TO VACATE SETTLEMENT CONFERENCE
                                                          (Doc. 96)
15   UNITED STATES OF AMERICA, et al.,

16                                 Defendants.

17

18          The defendants report that despite the Court’s order (Doc. 59 at 6-7), the plaintiff has failed to

19 submit to them a settlement demand (Doc. 96-1). Plaintiff’s counsel argues that he case is currently
20 “settleable” (Doc. 97), though why he believes this is not explained. Notably, the defendants’ report that

21 they are not prepared to extend a settlement offer that they believe would be accepted by the plaintiff.

22 (Doc. 96-1) They say that the case is not in a settlement posture and it will only obtain this posture, if at

23 all, once they receive the ruling on their pending motion for summary judgment (Doc. 91). Id. Though

24 the plaintiff’s counsel is willing for the settlement conference to be moved to late September, the Court

25 knows that a ruling on the motion for summary judgment is extremely unlikely to issue by that time.

26 Because the Court finds it a waste of resources to conduct a settlement when one side contends that the
27 ability to settle depends upon a ruling from the Court—which has not yet issued—the Court ORDERS:

28

                                                          1
30
 1            1.       The settlement conference is CONTINUED to November 12, 20191 at 9:00 a.m.;

 2            2.       The parties SHALL comply with the order related to the conduct of the settlement

 3 conference, including the obligation to exchange offers in advance (Doc. 59 at 6-7). Failure to do so

 4 may result in the imposition of sanctions.

 5

 6
     IT IS SO ORDERED.
 7

 8       Dated:       August 25, 2019                                      /s/ Jennifer L. Thurston
                                                                  UNITED STATES MAGISTRATE JUDGE
 9

10

11

12

13

14

15

16

17

18

19
20

21

22

23

24

25

26
27            1
               The plaintiff’s attorney reports that he a trial starting in October that will continue into November, because he fails
     to provide an estimate when he believes this trial will complete, the Court has had to assume the trial will be complete by
28   mid-November.


                                                                     2
30
